Citation Nr: 1448189	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a gastrointestinal disability, to include constipation and reflux.

3.  Entitlement to an effective date earlier than May 9, 2011, for a total rating on a schedular basis or on the basis of individual unemployability due to service-connected disabilities.

4.  Entitlement to an effective date earlier than May 9, 2011, for the grant of service connection for hypertension.  

5.  Entitlement to an effective date earlier than May 9, 2011, for the grant of service connection for cardiomyopathy with premature ventricular contractions.  

6.  Entitlement to an effective date earlier than August 1, 2011, for the grant of service connection for pes cavus with hammer toes and painful callosities.  

7.  Entitlement to a rating in excess of 50 percent for depression. 

8.  Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to an initial rating in excess of 10 percent for pes cavus with hammer toes and painful callosities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for headaches and a gastrointestinal disability, to include constipation and reflux, are addressed in the REMAND that follows the below ORDER.





FINDINGS OF FACT

1.  A claim for an increased rating, to include for a total rating based on individual unemployability (TDIU), was received on November 1, 2011, and evidence indicates the Veteran last maintained substantially gainful employment on September 15, 2011; new and material evidence as to the TDIU issue was not received within the one-year appeal period of any previously filed claims.

2.  The Veteran's claim of entitlement to service connection for hypertension was received on May 9, 2011, more than one year following his separation from active service.

3.  The Veteran's claim of entitlement to service connection for cardiomyopathy with premature ventricular contractions was received on May 9, 2011, more than one year following his separation from active service.

4.  The Veteran's claim of entitlement to service connection for pes cavus with hammer toes and painful callosities was received on August 1, 2011, more than one year following his separation from active service.

5.  During the entire period of the claim, the Veteran's depression has been manifested by social and occupational impairment that most nearly approximates reduced reliability and productivity.

6.  Throughout the pendency of the claim, the Veteran's hypertension has been manifested by diastolic blood pressure predominantly below 100 and systolic blood pressure predominantly below 160, and although the Veteran requires medication for control of his hypertension, he does not have a history of diastolic blood pressure predominantly 100 or more.

7.  The Veteran's service-connected bilateral foot disability is shown to be productive of acquired claw foot with all toes hammer toes, very painful callosities, and painful arches. 



CONCLUSIONS OF LAW

1.  The criteria for effective earlier than May 9, 2011, for a total rating on a schedular rating or on the basis of individual unemployability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date earlier than May 9, 2011, for service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date earlier than May 9, 2011, for service connection for cardiomyopathy with premature ventricular contractions have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for an effective date earlier than August 1, 2011, for service connection for pes cavus with hammer toes and painful callosities have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

5.  The criteria for a rating in excess of 50 percent for depression have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

6.  The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

7.  The criteria for a 50 percent rating, but not higher, for pes cavus with hammer toes and painful callosities have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in August 2011, December 2011, and April 2012.  Although the Veteran was provided some of the notice after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  While this was provided after the initial adjudication of this claim in November 2007, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  In addition, pertinent records have been obtained from the Social Security Administration (SSA).  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disabilities in October 2011, November 2011 and October 2012.  The Veteran has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

Earlier Effective Date for Total Rating 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  

The evidence indicates the Veteran satisfied the schedular criteria for a total rating on May 9, 2011, and that he was granted a combined rating of 100 percent on a schedular basis from that date.  Records obtained from SSA show the Veteran was a program director for a radio station until he suffered a myocardial infarction on September 15, 2011.  The Veteran's SSA application shows the Veteran earned over $34,000, and worked 8-12 hour days 5 days per week, prior to September 2011.  As noted above, entitlement to a TDIU is warranted when the veteran is unable to secure and follow a substantially gainful occupation.  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  Since the evidence indicates the Veteran obtained a 100 percent schedular rating prior to the date he became unable to secure and follow a substantially gainful occupation, he is not entitled to an earlier effective date for the 100 percent rating on the basis of individual unemployability.  As will be explained in the succeeding section, the Board also finds that the effective date for the 100 percent schedular criteria, May 9, 2011, is appropriate.  This follows, because new and material evidence as to the TDIU issue was not received within the one-year appeal period of any previously filed claims.  Further, the May 9, 2011 effective date assigned for cardiomyopathy, the condition that resulted in a combined 100 percent schedular disability evaluation, was proper.  

Earlier Effective Dates for Service Connection for Hypertension, Cardiomyopathy, with Premature Ventricular Contractions, and for Pes Cavus with Hammer Toes and Painful Callosities 

Generally, the effective date of an award of disability compensation based on an original claim for service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The record shows the Veteran submitted an initial claim for service connection for hypertension and a heart condition on May 9, 2011.  He subsequently underwent VA examinations in November 2011.  The VA examiner determined the Veteran's STRs revealed sufficiently elevated blood pressure readings to warrant a diagnosis of stage I hypertension on active duty.  The examiner also determined the Veteran's cardiomyopathy was as likely as not caused by his hypertension.  A December 2011 rating decision granted service connection for hypertension on a direct basis, as well as service connection for cardiomyopathy as a secondary condition to hypertension.  The Veteran expressed disagreement with the assigned effective dates. 

The Board notes a letter from the Veteran dated in July 2009, in which he stated he experienced an irregular heart beat in service.  The evidence shows the RO sent the Veteran a letter in November 2012, which asked whether it was the Veteran's intent to file a claim for this condition.  The Veteran subsequently indicated he did wish to claim service connection for this condition in November 2012, and in an April 2013 rating decision service connection for premature ventricular contractions was granted.  This condition was included with the Veteran's cardiomyopathy evaluation at that time.  

The evidence does not indicate the Veteran expressed any intent to file a claim for service connection for hypertension prior to May 9, 2011.  Additionally, the Board has determined the Veteran's July 2009 claim for "irregular heart beat" could not be reasonably construed to constitute a claim for service connection for hypertension, as the latter is a vascular disorder that is unrelated to the heart.  Therefore, the Board has determined the May 9, 2011, effective date for hypertension is proper, as this was the date the claim was received.  

Although the Veteran's claim for service connection for "irregular heart beat" could be construed to encompass his service-connected cardiomyopathy with premature ventricular contractions, the Board notes this condition was service connected as a secondary condition to hypertension.  Therefore, the earliest possible effective date is May 9, 2011, the effective date for service connection for hypertension

Relative to the Veteran's claim for an earlier effective date for service connection for pes cavus with hammer toes and painful callosities, the evidence indicates the Veteran first submitted a claim for service connection for this disability on August 1, 2011.  At the time the Veteran submitted this claim, he attached a letter from his treating physician.  A rating decision dated in October 2011 granted service connection, effective July 19, 2011, which was the date the letter from the treating physician was authored.  However, neither the Veteran's claim, nor the letter from the treating physician, was received prior to August 1, 2011.  Therefore, the decision assigning an effective date of July 19, 2011, was clearly and unmistakably erroneous.  A rating decision of May 2012 corrected this administrative error, and assigned an August 1, 2011, effective date.  The Veteran's claim was received on August 1, 2011.  There is no communication, formal or informal, dated prior to that time that could be interpreted as a claim for service connection for pes cavus with hammer toes and painful callosities.  Therefore, the earliest possible effective date for the grant of service connection for the bilateral foot disability is the assigned effective date of August 1, 2011.  Accordingly, the claim must be denied.

Higher Disability Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review, except as noted below.

A.  Depression

The Veteran's depression has been service-connected since October 2006, and in November 2011 he submitted a claim for an increased rating for this condition.  A 50 percent disability rating is currently assigned for the Veteran's depression, which is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70


Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9434.

The evidence considered in determining the level of impairment under the Rating Schedule for depression is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning (GAF) score of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF rating of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

Here, the Board notes at the outset that the January 2012 VA examiner assessed a GAF score of 55-60.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

In the course of the Veteran's January 2012 VA examination, the Veteran indicated he continued to receive outpatient treatment for his psychiatric disorder.  The Veteran stated he had participated in cognitive behavior therapy, and also utilized medication to treat his depression.  The Veteran was noticeably agitated during the examination, as the examiner described the Veteran's mood as anxious.  The Veteran endorsed a 2011 worsening of his depression, which resulted in suicidal thoughts; however, the Veteran did not express an intent or plan at that time.  The evidence indicates the Veteran has been married for 41 years and also has two children.  During his examination, the Veteran stated his wife had noted his increased social isolation.  At the time he had quit his job as a result of being treated unfairly.  

The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss, disturbances of mood and motivation, and suicidal ideation.  The examiner stated the Veteran appeared very garrulous and digressive.  Additionally, the examiner stated the Veteran's symptoms result in reduced reliability and productivity.  

The Veteran's VA Medical Center (VAMC) mental health reports show the Veteran has endorsed symptoms of diminished interest, fatigue, feelings of hopelessness/worthlessness, irritability, poor concentration, uncontrolled worry, and restlessness.  However, the records also show he enjoys fishing and has good relationships with his brother, brother-in-law, wife, and military friends.  The records show the Veteran has maintained orientation to person, place and time.  He is cooperative and reasonable.  Additionally, the Veteran is able to independently care for his activities of daily living (ADLs).  His speech and thought content were described as normal.  The Veteran has also universally denied the presence of perceptual disturbances, such as hallucinations or delusions.  

In sum, the manifestations of the depression throughout the pendency of the claim have been described as moderate symptoms resulting in reduced reliability and productivity.  His social isolation and irritability, as reported in the 2012 VA examination, resulted in impaired occupational relations.  The Veteran later stated he experienced frequent anxiety, as well as depressed mood at least weekly.  He also endorsed problems with memory and concentration.  Additionally, the VA examiner noted evidence of an anxious mood, as well as a chronic sleep impairments.  The Board finds these symptoms most closely approximate the criteria for a 50 percent rating for depression. 

While the Veteran had suicidal ideations, there was no evidence of plan or intent.  Further, there was no evidence of delusions, hallucinations, or grossly inappropriate behavior noted.  His speech was described as normal, and the Veteran exhibited good impulse control.  The Veteran was also able to perform activities of daily living and was oriented to person, time, and place.  Additionally, while the Veteran endorsed memory impairment, there is no indication that his memory was so impaired that he forgot names of close relatives, his own occupation, or his own name.  Moreover, the Veteran has good relations with family members and military friends.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximated the deficiencies in most areas required for a 70 rating at any time during the period of the claim.  Accordingly, the claim must be denied.

B.  Hypertension

As previously noted, the Veteran filed a claim for service connection for hypertension in May 2011.  The RO granted the claim, and assigned a noncompensable rating.  The Veteran has expressed disagreement with the assigned disability rating.

The Veteran's hypertension has been evaluated under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran was diagnosed with hypertension in October 2010 and started taking medication for it in November 2010.  The Veteran's STRs document 11 blood pressure readings from 1986 through 1992, and of these, only one in March 1992 reveals a diastolic pressure over 100.  

The Veteran's post-service medical records also contain a large number of blood pressure readings throughout the appeal period.  Before being placed on medicine, the Veteran had 8 blood pressure readings.  Of these, none showed diastolic pressure of 100 or more.  Specifically, VA treatment records from November 2002 to November 2010 show readings of 141/98; 138/97; 138/97; 145/88; 147/65; 148/76; 140/93; and 134/94 .  Thus, although the Veteran's hypertension requires continuous medication, he does not have a history of diastolic pressure predominantly 100 or more.

The report of the Veteran's November 2011 VA examination shows readings of 125/89; 126/86; and 123/85.  The report of the Veteran's VA examination in October 2012 shows readings of 116/76; 121/87; and 121/82.  

The above blood pressure readings are representative of the readings in the remainder of the record.  Of all the blood pressure readings during and since service, only one (130/102 in March 1992) shows diastolic pressure of 100 or more.  Because both in-service and post-service records reflect that only a single blood pressure reading showed systolic pressure of 160 or more, or diastolic pressure of 100 or more, the Board finds that the Veteran does not have a history of diastolic pressure predominantly 100 or more and has not had diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more during the period of this claim.  Thus, the criteria for a compensable rating for hypertension have not been met.


C.  Pes Cavus with Hammer Toes and Painful Callosities Claim

The Veteran's bilateral pes cavus with hammer toes and painful callosities is rated under diagnostic code 5278. 

Under that diagnostic code, a 10 percent rating is warranted for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads. A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2013). 

The Veteran was afforded a VA examination in October 2011.  He reported undergoing corrective surgery for his foot condition during active duty.  The Veteran also stated he tried metatarsal bars in his shoes, but this treatment was ineffective.  He stated he continued to experience painful calluses, which required shaving every three weeks.  He reported experiencing 9 of 10 pain when calluses are present, but stated he is able to alleviate the pain by removing the calluses.  The Veteran denied numbness or tingling.  The examiner noted the Veteran's hammertoes, and stated his gait is affected by this condition.  The examination report indicates bilateral hammer toes throughout, as well as very painful callosities.  Additionally, the examiner noted painful arches resulting from hammertoes. 

At an October 2012 VA examination, the Veteran reported callous build up on the bottom of his left foot.  The Veteran stated he purchased a grinder to remove the callouses, but was not following with a podiatrist for his condition.  Examination revealed hammer toes throughout, with the exception of the left great toe.  The examiner also noted very painful callosities bilaterally.  Neither dorsiflexion/varus deformities, nor effects on the plantar fascia were observed. 

The Board notes the Veteran has experienced plantar foot pain, very painful callosities, and bilateral hammer toes throughout the pendency of this claim.  Repeated VA examinations over a period of years have confirmed the veteran's subjective report that his feet are very painful with ordinary use, and his pain is heightened by callus formation.  Although the Veteran does not satisfy all criteria necessary for a 50 percent evaluation, the Board has resolved reasonable doubt in his favor, and determined his condition more nearly approximates the rating criteria for this higher evaluation.  

As a 50 percent rating is the highest rating available under Diagnostic Code 5278, the Board has also considered whether there is any other schedular basis for granting a higher or separate rating, but has found none.  The Veteran has not been shown to have acquired flatfoot, bilateral weak foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe without claw foot, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, higher or separate ratings under other diagnostic codes are not warranted. 38 C.F.R. § 4.71a , DCs 5276, 5277, 5279, 5280, 5281, 5282, 5283 (2012).

D.  Other Considerations

The Board has considered whether these claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the manifestations of these disabilities are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from any of these disabilities individually or in combination would be in excess of that contemplated by the assigned ratings, to include the increase granted herein.

ORDER

Entitlement to an effective date earlier than May 9, 2011, for a total rating on a schedular basis or on the basis of individual unemployability due to service-connected disabilities is denied.

Entitlement to an effective date earlier than May 9, 2011, for the grant of service connection for hypertension is denied.  

Entitlement to an effective date earlier than May 9, 2011, for the grant of service connection for cardiomyopathy with premature ventricular contractions is denied.  

Entitlement to an effective date earlier than August 1, 2011, for the grant of service connection for pes cavus with hammer toes and painful callosities is denied.  

Entitlement to a rating in excess of 50 percent for depression is denied. 

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial rating of 50 percent, but not higher, for pes cavus with hammer toes and painful callosities is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND


The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

In August 2011, the Veteran filed claims for service connection headaches and gastrointestinal disability, to include constipation and reflux.  At that time, the Veteran submitted a letter from his treating physician, which indicates his headaches and irritable bowel syndrome were "at least as likely as not" related to the headaches and bowel problems he experienced during service.  The physician did not provide a rationale to support these opinions.  

The Veteran's STRs show treatment for both headaches and bowel disturbances during service.  During an October 2011 VA examination, the examiner diagnosed the Veteran with migraine and tension headaches, as well as gastritis and constipation; however, the examiner determined that it is less likely than not that the Veteran's headaches and gastritis/constipation were caused by his active service.  In support of her conclusions, the examiner stated the Veteran was seen for headaches twice in July 1975 and November 1977.  However, the Veteran's STRs also show the Veteran was treated in September 1974 and December 1976.  The examiner also indicated the Veteran's headaches were, "stress related and not due to headaches he had in active duty, which were non specific."  

Relative to the issue of constipation, the examiner indicated constipation by itself is a common diagnosis with multifactorial etiology.  The examiner also indicated there was no evidence of organic etiology noted on sigmoidoscopy in 1992.  Finally, in regard to the Veteran's gastritis, the examiner determined the Veteran was not on any long-term medications in service, and no other studies for chronic gastritis were indicated in his medical records.  The examiner also stated an endoscopy was not performed to definitively diagnose gastritis/duodenitis in service.  

Unfortunately, the examiner did not specify why these findings were relevant, and how these facts led the examiner to conclude the Veteran's headaches, gastritis, and constipation are unrelated to his active service.  Therefore, the examiner's medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In light of these circumstances, the Board has determined that the Veteran should be provided additional VA examinations to determine the nature and etiology of these claimed disabilities.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all gastrointestinal disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each gastrointestinal disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service. 

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all headache disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each headache disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service. 

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


